Citation Nr: 1409869	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-30 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for a left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right ear hearing loss disability was noted upon the Veteran's service entrance examination.  

2.  There was no increase in the right ear hearing loss disability during service.  

3.  Tinnitus was not shown to have had onset during service and tinnitus is not related to an injury, disease, or event during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2013). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a September 2012 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  A VA examination was conducted in April 2011, and an addendum opinion was obtained in October 2011; the Veteran has not argued that this examination and opinion were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As the examination reports contain pertinent medical history and clinical findings, the reports are adequate to decide the issues on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To the extent that the examination and opinion are inadequate with respect to the claimed left ear hearing loss disability, that issue is being remanded for corrective action. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486.  

A. Right Ear Hearing loss 

The Veteran seeks service connection for right ear hearing loss.  He contends that he was exposed to loud noises in service as an aircraft mechanic.

The Veteran's DD-214 confirms a military occupational specialty of drone aircraft mechanic.  A pre-induction audiometric examination in April 1964 revealed:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

A March 1965 induction audiogram revealed:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
5
n/a
60

Thresholds at 3000 were not reported.  


The February 1967 separation audiometric examination revealed:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10
n/a
40

Thresholds at 3000 Hertz were not reported.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet.App. 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

Hearing loss was noted in both ears upon entering service in March 1965, as shown on the report of medical examination completed at that time.  However, only the right ear demonstrated the presence of a pre-existing hearing loss disability for VA purposes, as the auditory threshold at 4000 Hertz was 60 decibels.  See 38 C.F.R. § 3.385.  The examiner did not note any hearing defects with respect to the left ear in the report of medical examination, but did note 'high frequency hearing loss in the right ear.'

As a right ear hearing loss disability was noted upon entering service in March 1965, the Veteran is not presumed to have been in sound condition upon entrance into service as it relates to a right ear hearing acuity.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his right ear hearing loss, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n.

Although the Board concedes in-service noise exposure due to the Veteran's MOS, there is no evidence of worsening of the preexisting right ear hearing loss during active military service.  That is, there were no complaints of right ear trauma or hearing loss during service, and right ear hearing acuity at separation from service had not worsened as shown by the separation examination.  The Board's conclusion is further confirmed by the VA examiner's opinions that were provided in April 2011 and in October 2011, which were that the pre-existing right ear hearing loss that was present at indication was not aggravated during military service.  

As it is evident that there was no increase in the severity of the pre-existing right ear hearing loss disability during service; in-service aggravation is not demonstrated.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.

The Board has considered the Veteran's assertion that his current hearing loss is related to noise exposure in service, but an opinion as to whether his preexisting hearing loss in the right ear was permanently aggravated during military service is a complex medical question for which lay testimony is not competent evidence.  Even if he were competent to provide such an opinion, and the Board found his statements credible and probative, they would be outweighed by the more probative VA opinions as they were based on an examination, a review of the medical history and a cogent rationale.  

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for right ear hearing loss is not warranted. 

B. Tinnitus

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

On the basis of the service treatment records alone, excluding the Veteran's post-service report, tinnitus was not affirmatively shown to be present in service.  Tinnitus was not complained of, diagnosed, or treated during active service, and the Veteran denied having any ear trouble during his March 1967 separation examination.  See, Report of Medical History dated March 1967.

The principles and theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply here because tinnitus is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  However, as tinnitus is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a), presumptive service connection is not established.

Service connection may be established on the basis of an initial diagnosis after service, when all the evidence establishes that the disability was incurred in service under 38 C.F.R. § 3.303(d). 

The Veteran is competent to state that he experiences tinnitus now.  As such, his testimony is admissible as competent evidence to establish an initial diagnosis after service.  

The Veteran is also competent to state that he experienced tinnitus in service.  However, to the extent that the Veteran asserts that tinnitus began in service, for the purposes of showing it was incurred in service, he is not credible.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

On his application for VA disability compensation in July 2010, the Veteran indicated that the onset of his tinnitus was in 1965.  At the April 2011 VA examination, he reported that the onset was "many years ago" and that he was unable to recall a specific date or circumstance of onset.  

The Veteran's reported date of onset in 1965 is not supported by the evidence of record.   The service records show that, at the February 1967 separation examination, tinnitus or ringing in the ears was not listed as a complaint by the Veteran or a diagnosis by the examining doctor .  On the separation examination History, the Veteran wrote that he had reviewed his medical records, his condition was "good," and that since his last examination his condition had not changed.

There otherwise is no competent evidence, lay or medical, that shows the Veteran's current tinnitus is directly related to an injury, disease, or event in service. 

The competent medical evidence of record consists of the April 2011 and October 2011 VA examination reports.  The April 2011 VA examiner indicated that he could not provide a nexus opinion without resorting to speculation.  After reviewing the claim file again in October 2011, the same VA examiner indicated that he could not provide a nexus opinion without resorting to speculation.  He explained that he was unable to provide the requested nexus opinion because there was no evidence of such in service and the Veteran could not provide him with a date of onset.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board has considered the Veteran's assertion that his tinnitus is related to his military service; however, an opinion regarding the etiology of tinnitus is a complex medical question for which lay testimony is not competent evidence, particularly where, as here, other risk factors are present.  The April 2011 VA examination report shows that the Veteran had three years of post-service noise exposure from working in aluminum manufacturing company and was exposed to machinery noise there.  

The appellant is not shown to possess the education, training and experience to offer medical opinions on complex matters.  Accordingly, his conclusory lay statements as to the etiology of his current tinnitus are not competent or probative evidence supporting this claim.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

There is no competent, credible evidence of a nexus between the current tinnitus and military service.

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for tinnitus is not warranted. 

ORDER

Service connection for a hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran seeks service connection for a left ear hearing loss disability.  He was provided with VA examinations to evaluate the etiology of his current left ear hearing loss; however, the reports are inadequate.  

In April 2011 and in October 2011, an audiologist opined that the Veteran's left ear hearing loss preexisted service and was not aggravated as a result of military service.  However, the service records reflect that only a right ear hearing loss disability (for VA purposes) was shown upon service entrance.  Thus, the opinions are deficient as they do not distinguish between which ear actually demonstrated a preexisting hearing loss disability (for VA compensation purposes).  Therefore, an addendum is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal.  Obtain copies of all records referred to by the Veteran not already of record, as well as any pertinent VA treatment records since April 2010.  Any negative response must be in writing and associated with the claim file.

2.  Schedule the Veteran for a VA audiology examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not that a current left ear hearing loss disability is related to service or, had onset during service or within one year of discharge. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


